In this case both parties sought a divorce; the husband on the ground of desertion, and the wife in her counter-claim on the ground of extreme cruelty. Both petitions were dismissed. The husband appeals from the decree in so far as it effects the dismissal of his own petition.
Our examination of the proofs convinces us that appellant's petition was properly dismissed and the decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None. *Page 426